Citation Nr: 1446776	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1967 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board notes the Veteran was also denied entitlement to service connection for hypertension.  However, the issue is no longer before the Board.  

The Veteran testified at a Travel Board hearing in October 2013 and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA claims file reveals the October 2013 Board hearing transcript.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in October 2011, approximately three years ago.  At the October 2013 Board hearing the Veteran testified to worsening symptoms.  See Board hearing transcript pg. 12.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).  
Additionally, at the October 2013 Board hearing, the Veteran testified that he receives ongoing treatment for his PTSD at the Rock Hill VA outpatient clinic.  However, the most recent VA treatment records associated with the claims file are dated August 2011.  Therefore, on remand any outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant outstanding VA treatment records from the Rock Hill VA outpatient clinic dated August 2011 to the present.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.  

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD. The examiner should provide an opinion regarding the level of occupational and social impairment caused by PTSD.

The examiner is requested to provide a thorough rationale for any opinion provided.  

3. After completing the above, and any additional development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



